UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 Commission File Number 000-52590 PAXTON ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-5081381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2533 North Carson Street, Suite 6232 Carson City, NV 89706 (Address of principal executive offices) (Zip Code) 775-841-5049 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered N/A N/A Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June30, 2008, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the issuer was Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of December31, 2008, the issuer had 23,586,139 shares of issued and outstanding common stock, par value DOCUMENTS INCORPORATED BY REFERENCE.None. TABLE OF CONTENTS Item Page Part I Special Note on Forward-Looking Statements 2 1 Business 3 1A Risk Factors 12 1B Unresolved Staff Comments 19 2 Properties 19 3 Legal Proceedings 19 4 Submission of Matters to a Vote of Security Holders 19 Part II 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 6 Selected Financial Data 21 7 Management’s Discussion and Analysis of Financial Condition and Results Of Operation 21 7A Quantitative and Qualitative Disclosures about Market Risk 27 8 Financial Statements and Supplementary Data 27 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 9A(T) Controls and Procedures 27 9B Other Information 28 Part III 10 Directors, Executive Officers and Corporate Governance 29 11 Executive Compensation 31 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 13 Certain Relationships and Related Transactions, and Director Independence 34 14 Principal Accounting Fees and Services 34 Part IV 15 Exhibits, Financial Statement Schedules 36 Signatures 39 Index to Financial Statements F-1 Report of Independent Registered Public Accounting Firm F-2 1 SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS This report contains statements about the future, sometimes referred to as “forward-looking” statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.We intend that the forward-looking statements will be covered by the safe harbor provisions for forward-looking statements contained in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: · whether we will be able to discover and produce oil or gas in commercial quantities from any exploration prospect; · whether the quantities of oil or gas we discover will be as large as our initial estimate of an exploration target area’s gross unrisked potential; · whether actual exploration risks will be consistent with our forecasts; · future drilling and other exploration schedules and sequences for wells and other activities; · the future results of drilling individual wells and other exploration and development activities; · future variations in well performance as compared to initial test data; · the ability to economically develop and market discovered reserves; · the prices at which we may be able to sell oil or gas; · uncertainties inherent in estimating quantities of proved reserves and actual production rates and associated costs; · future events that may result in the need for additional capital; · the cost and availability of additional capital that we may require and possible related restrictions on our future operating or financing flexibility; · our future ability to attract industry or financial participants to share the costs of exploration, exploitation, development, and acquisition activities; · future plans and the financial and technical resources of industry or financial participants; · other factors that are not listed above. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. 2 PART I ITEM 1.BUSINESS Nature of Business Paxton Energy, Inc., is a small oil and gas exploration and production company with a minority working interest in limited production and drilling prospects in the Cooke Ranch area of La Salle County, Texas, and Jefferson County, Texas, all operated by Bayshore Exploration L.L.C. We have working interests ranging from 3.97% to 31.75% (net revenue interests ranging from 3% to 23.8125%) in the various wells in which we have participated.A “working interest” is a percentage of ownership in an oil and gas lease granting its owner the right to explore, drill, and produce oil and gas from a tract of property.Working interest owners are obligated to pay a corresponding percentage of the cost of leasing, drilling, producing, and operating a well or unit.After royalties are paid, the working interest also entitles its owner to share in production revenues with other working interest owners based on the percentage of working interest owned.A “net revenue interest” is a share of production after all burdens, such as royalties, have been deducted from the working interest.It is the percentage of production that each party actually receives. Organization We were incorporated in Nevada on June30, 2004.At that time, we issued to our founder 10,000,000 shares of common stock (after giving effect to the immediate cancellation of 41,000,000 shares) and 5,000,000 shares to another stockholder for cash.On August 25, 2004, a group of investors obtained the controlling interest in our company by purchasing 14,650,000 of the 15,000,000 shares then issued and outstanding, the initial officer and director resigned, and on that date, Robert Freiheit, our current president and a director, who purchased 7,500,000 of the outstanding shares transferred, was appointed as sole director and president. In mid-2005, we initiated oil and gas exploration activities by acquiring for cash and common stock a working interest in the Cooke No.3 test well to be drilled on the Cooke Ranch in La Salle County, Texas.We have subsequently expanded our La Salle County, Texas working interests. Business We are a small oil and gas exploration company participating with minority working interests in oil and gas drilling in the Cooke Ranch field and another area in La Salle County, Texas, all operated by Bayshore. We have working interests ranging from 3.97% to 31.75% (net revenue interests ranging from 3% to 23.8125%) in the various wells in which we have participated.During 2008, we participated in the completion of the CartwrightNo.3 well and the re-completion of the Cooke No.3 well.In the third quarter of 2008, the CartwrightNo.3 well was placed into production through a farm-out arrangement with Corrizo Exploration, Inc.The CartwrightNo.3 well is currently producing.As of March31, 2008, the CookeNo.3 well had been re-completed and was producing before subsequent mechanical problems that forced us to shut-in the CookeNo.3 well in April 2008.The CookeNo.3 well was put back into production in early March 2009 and is currently producing.The CookeNo.5 well was shut-in in September 2008 due to production at non-economic levels and is scheduled to be plugged and abandoned.Production from the CookeNo.2 well decreased significantly in the second half of 2008, and we are currently planning paraffin treatments and/or other procedures to enhance production.The FiedlerNo.1 well had no production in the first half of 2008 and was shut-in in July 2008, and was sold for salvage value in December 2008.The CookeNo.6 well is currently producing.As of April 15, 2009, we had an aggregate of 0.5 net producing wells with aggregate net production of approximately 440 thousand cubic feet, or Mcf, of gas and 180 barrels of oil per month. 3 We are dependent on Bayshore, the operator of all of the properties in which we have a working interest, to increase production and establish reserves.We have issued an aggregate of 907,000 shares of common stock to Bayshore or its principal, Jamin Swantner, as partial consideration for various exploration rights, along with 100,000 shares for advisory services, so that together with an additional 50,000 shares they have acquired privately, they are now the owners of approximately 3.2% of our issued and outstanding stock.From our inception through December31, 2008, we have paid Bayshore or incurred $176,800 as additional consideration for exploration rights, $81,023 for seismic studies, $2,678,339 for well drilling and completion costs, and $326,463 to acquire additional exploration rights and leasehold near the Cooke Ranch. We may diversify our opportunities and risk by seeking working interests in other prospects, relying on the experience and expertise of other operators, rather than building an internal exploration capability.We will need to obtain additional funding to carry out such activities. Business Strategy The execution of any strategy for the future benefit of the company will require additional funds which we do not currently possess.If we are able to raise such necessary additional funds, our strategy will be to expand our additional working interest holdings in the area surrounding the Cooke Ranch in an effort to increase our production and cash flow and build reserves through exploration and development drilling.The principal components of our business strategy are: · Rely on the Exploration Expertise of Others.We will continue to rely on the technical expertise and experience of the operator of the properties in which we have an interest, consultants, and others in order to reduce our ongoing general and administrative expenses. · Focus on the Cooke Ranch Area.We believe we can best use our limited financial and other resources by continuing to focus on the Cooke Ranch area in La Salle County, Texas, where the operator of the properties in which we have an interest and other service firms and consultants with which we have worked have experience and expertise. · Balance Our Opportunities.While we intend to continue to focus on the Cooke Ranch area for our core operations in the near term, we intend to diversify and balance our exploration opportunities and our risk profile by seeking additional exploration or development opportunities in other areas in which we might be able to team with operators having experience and expertise. Previous
